Citation Nr: 1451232	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-14 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee strain.

2.  Entitlement to service connection for a back disability, claimed as a middle back condition.  

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for acid reflux, to include heart burn.  

5.  Entitlement to service connection for traumatic brain injury (TBI).  

6.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from March 2005 to March 2009.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri in March 2010 (which denied service connection for disabilities of the knees, middle back and left shoulder, acid reflux and TBI) and January 2012 (which granted service connection for PTSD and assigned a 30 percent rating effective March 8, 2009, the day following the Veteran's separation from service).  

The Veteran had also filed a notice of disagreement with the denial of service connection for toenail fungus and that issue was included in a statement of the case issued in January 2012.  The record does not reflect that the Veteran perfected his appeal in the matter by submitting a substantive appeal.  Accordingly the matter of service connection for toenail fungus is not before the Board.

The issues of service connection for TBI and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's current bilateral knee strain became manifest in service and has persisted.

2.  It is reasonably shown that the Veteran's current lumbar strain became manifest in service and has persisted.

3.  It is reasonably shown that the Veteran's current left shoulder strain became manifest in service and has persisted.

4.  It is reasonably shown that the Veteran's current acid reflux, including frequent heart burn, became manifest in service and has persisted.


CONCLUSIONS OF LAW

1.  Service connection for bilateral knee strain is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Service connection for lumbar strain is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  Service connection for left shoulder strain is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  Service connection for acid reflux, including frequent heart burn, is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the claims seeking service connection for disabilities of the knees, back and left shoulder and acid reflux (including frequent heart burn), are being granted in full; any error committed with respect to either the duty to notify or the duty to assist as to these matters was harmless and will not be further discussed.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The Veteran's DD Form 214 indicates that his primary specialty title was "Machine Gunner" and he received the Combat Action Ribbon for service in Iraq.  The evidence shows he participated in combat.  Given his record of combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  

The Veteran has competently reported falling and jumping from military vehicles during service and sustaining shoulder, back and knee injuries as well as self-treating for symptoms of acid reflux and heart burn.  He has also competently reported that these disabilities have persisted since.

The Veteran's STRs are silent for complaints of or treatment for acid reflux (or heart burn) or knee problems during active service.  These records show that he sought treatment for complaints of low back pain in April 2008 and the assessment was mechanical lower back pain.  A January 2009 Report of Medical History shows that the Veteran reported a history of painful shoulder, elbow or wrist and recurrent back pain.  A July 2009 Post-Deployment Health Re-Assessment report shows that his health concerns included swollen, stiff or painful joints and back pain.  Further, the examiner noted "LOD [line of duty] bilateral knee pain."  

An October 2011 VA examination report shows diagnoses of acid reflux, left shoulder strain, bilateral knee strain and lumbar strain.  

The Veteran contends that he had disabilities of both knees, back and left shoulder as well as acid reflux (heart burn) during service and that these conditions have continued to bother him since.  As the development of knee, back and shoulder disabilities and acid reflux/heart burn are consistent with the circumstances of the Veteran's combat service, application of the combat presumption demonstrates that service connection for bilateral knee, low back and left shoulder strain and acid reflux, including heart burn, is warranted.  38 U.S.C.A. § 1154(b).

Notably, the October 2011 VA examiner opined that the Veteran's acid reflux, left shoulder strain, bilateral knee strain and lumbar strain disabilities are unrelated to service.  Regarding acid reflux, the examiner noted that the Veteran was not treated for acid reflux in service and, although he takes OTC (over the counter) medications, there is no documentation of such treatment in his current treatment records.  Regarding the left shoulder and knees, the examiner noted that the Veteran was not treated for left shoulder or knee complaints in service and current left shoulder and left knee X-rays were normal (right knee X-ray showed old injury but there were no joint complaints in service.)  As to lumbar strain, the examiner noted that although the Veteran was treated for lumbar strain, X-ray and examination of the lumbar spine was normal (nevertheless, the examiner provided a diagnosis of lumber strain).  However, as these negative opinions are based solely on a lack of documented medical treatment for the Veteran's claimed disabilities in service and/or after discharge, they are not adequate as probative medical opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the examiner failed to note that the Veteran is competent to report symptoms of his acid reflux/heart burn and bilateral knee, back and left shoulder strain and self-treatment for such complaints.  

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral knee strain, left shoulder strain, low back strain and acid reflux, including heart burn, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral knee strain is granted.

Service connection for low back strain is granted.

Service connection for left shoulder strain is granted.

Service connection for acid reflux, including heart burn, is granted.

REMAND

The Veteran seeks a rating in excess of 30 percent for his service-connected PTSD.  He was last afforded a VA examination in October 2011, at which time the issue was entitlement to service connection.  Given the long passage of time since that examination and the fact that the focus of the examination at that time was nexus to service rather than current severity, another VA examination should be conducted to determine the current status of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

With respect to the claim for service connection for TBI, as noted above, the Veteran received that Combat Action Ribbon for service in Iraq.  Review of the STRs shows that, although TBI risk assessment was negative on July 2009 Post-Deployment Health Re-Assessment, the Veteran reported that he "felt dazed, confused, or 'saw stars'" immediately after a "fall."  

The Veteran's assertions that he sustained a head injury during his combat service is satisfactory evidence of such injury.  In contrast, the question of whether a TBI resulted from the claimed combat injury is a complex medical matter concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  Thus, such lay evidence is not "satisfactory" evidence that he incurred a TBI disability during his combat service.  See 38 U.S.C.A. § 1154(b); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A VA TBI examination was conducted in October 2011.  It is not clear that the VA examiner was a neurologist or other clinician who had successfully completed the Compensation and Pension Service (C&P) TBI training module, which is required to perform TBI residual disability examinations.  In addition, examiner diagnosed TBI but provided a negative opinion because the Veteran's post-deployment TBI risk assessment found no evidence of risk.  However, the examination report does not reflect consideration of the Veteran's reported fall and feelings of being "dazed, confused" and seeing "stars."  Accordingly, another medical opinion more adequately addressing, with rationale, the etiology of the Veteran's TBI is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for a psychiatric disability and claimed TBI.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  After completion of the above, schedule the Veteran for a VA TBI protocol examination to ascertain whether he sustained a brain injury from a head injury in service and, if so, to identify the current residuals of such brain injury.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran currently have, or at any time during the pendency of this claim has he had, a post-concussive syndrome/TBI residuals?  If the answer is no, the examiner must reconcile that conclusion with the October 2011 VA examination report which provides a diagnosis of TBI. 

(b)  If the Veteran currently has, or at any time during the pendency of this claim had, a post-concussive syndrome/TBI residuals, identify all symptoms of such disability and indicate as to each found present whether it is at least as likely as not (a 50% or better probability) related to the head trauma in service or is related to/a symptom of the Veteran's service-connected PTSD. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  The AOJ should then review the record and readjudicate the Veteran's remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


